

Exhibit 10.1


INDEMNIFICATION AGREEMENT


This Indemnification Agreement is dated as ________, 2011 (this “Agreement”) and
is between C2 Global Technologies Inc., a Florida corporation (the “Company”),
and ________ (the “Indemnitee”).


The Company believes that, in order to attract and retain highly competent
persons to serve as directors and officers, it must provide such persons with
adequate protection through indemnification against the risks of claims and
actions against them arising out of their services to and activities on behalf
of the Company.


The Company desires and has requested the Indemnitee to serve as an officer or
director of the Company and, in order to induce the Indemnitee to serve as an
officer or director of the Company, the Company is willing to grant the
Indemnitee the indemnification provided for herein.  The Indemnitee is willing
to so serve on the basis that such indemnification be provided.
 
The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.
 
In consideration of the Indemnitee’s service to the Company and the covenants
and agreements set forth below, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows.


1.           The Company will pay on behalf of the Indemnitee and his or her
heirs, executors, administrators, or assigns, any amount which he or she is or
becomes legally obligated to pay because of any action, suit, or proceeding,
whether civil, criminal, administrative or investigative, the Indemnitee is made
or is threatened to be made a party to or involved in (“Proceeding”) because of
any act or omission or neglect or breach of duty, including any actual or
alleged error or misstatement or misleading statement, which he or she commits
or suffers while in his or her capacity as a director or officer of the Company,
or at the request of the Company, acting as a director, officer, trustee,
fiduciary, employee, or agent (collectively, “Agent”) of another foreign or
domestic corporation, limited liability company, partnership, joint venture,
trust, or any other enterprise or entity whatsoever, including without
limitation, employee benefit plans (collectively, “Affiliate”), or by reason of
the fact that the Indemnitee is or was a director or officer of the Company or
is or was serving at the request of the Company as an Agent of an Affiliate,
whether the basis of such Proceeding is alleged action in an official capacity,
or in any other capacity, to the fullest extent authorized by the Florida
Business Corporation Act (or in the event the Company reincorporates in another
state, the corporation act of such other state, on and after the effective date
of such reincorporation), as the same exists on the date hereof or as may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than said law permitted the Company to provide prior to such amendment);
provided, however, that except with respect to Proceedings seeking to enforce
rights to indemnification hereunder, the Company shall indemnify the Indemnitee
with respect to Proceedings initiated by the Indemnitee only if such Proceeding
was authorized by the Board of Directors of the Company. The indemnification
provided for herein shall continue after the Indemnitee has ceased to be a
director or officer of the Company or an Agent of an Affiliate.

 
1

--------------------------------------------------------------------------------

 


2.           The payments which the Company will be obligated to make hereunder
shall include any expense, liability or loss of the Indemnitee, including
without limitation, damages, judgments, fines, penalties, amounts paid or to be
paid in settlement or in costs, costs of investigation, attorneys’ fees and any
other costs of defense of legal actions, claims or proceedings and appeals
therefrom, and costs of attachment or similar bonds, and any other amounts
actually incurred or suffered by the Indemnitee in connection with any
Proceeding.  The Company shall advance to the Indemnitee as soon as practicable
any and all attorneys’ fees and any other costs of investigation or defense upon
receipt by the Company of an undertaking, if such undertaking is required by
law, by or on the behalf of the Indemnitee to repay all amounts so advanced if a
final adjudication shall establish that the Indemnitee was not entitled to be
indemnified.


3.           The Company shall not be liable under this Agreement to make any
payment in connection with any Proceeding:


(a) to the extent of any payment that is actually made to the Indemnitee under a
valid and collectible insurance policy;


(b) for which the Indemnitee is indemnified by the Company otherwise than
pursuant to this Agreement; or


(c) if a judgment or other final adjudication shall establish that such payment
is prohibited by applicable law or is against public policy.


4.           If a claim under this Agreement is not paid by the Company, or on
its behalf, within sixty (60) days after a written claim has been received by
the Company (except in the case of a claim for expenses incurred in a Proceeding
in advance of its final disposition in which case the applicable period shall be
twenty (20) days), the Indemnitee may at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim; and, if successful in
whole or in part in such suit or in a suit brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the Indemnitee
shall also be entitled to be paid the expense of prosecuting or defending such
claim.


5.           The Company shall maintain in full force and effect, at its own
expense, insurance coverage for the Indemnitee in amounts and scope customary
for companies of like size and business, such insurance coverage to provide the
Indemnitee with coverage for any liability asserted against, and incurred by,
the Indemnitee or on the Indemnitee’s behalf by reason of the fact that the
Indemnitee is or was or has agreed to serve as a director or officer of the
Company or at the Company’s request as an Agent of an Affiliate. Such insurance
policies shall have coverage terms and policy limits at least as favorable to
the Indemnitee as the insurance coverage provided to any other director or
officer of the Company. The Company agrees that money damages would not be a
sufficient remedy for any breach of this provision and that the Indemnitee shall
be entitled to specific performance and injunctive or other equitable relief as
remedies for any such breach and that such remedies shall not be deemed to be
the exclusive remedies of the Indemnitee, and shall be in addition to all other
remedies available at law or in equity to the Indemnitee.

 
2

--------------------------------------------------------------------------------

 


6.           The Indemnitee shall give to the Company notice as soon practicable
of any Proceeding for which indemnity will or could be sought under this
Agreement, the Company’s Bylaws, or any other obligation whatsoever of the
Company to indemnify the Indemnitee or for which insurance coverage could be
available.


7.           The Indemnitee shall give the Company and any insurance company
providing Insurance coverage, such information and cooperation in the defense of
a Proceeding as they may reasonably require and as shall be within the
Indemnitee’s power; provided, however, that if a Proceeding is brought by the
Company, or if the Company is assisting or cooperating in the prosecution of a
Proceeding against the Indemnitee, the Indemnitee shall only be required to
provide information to and cooperate with any insurance company providing
insurance coverage.


8.           Nothing herein shall be deemed to diminish or otherwise restrict
the Indemnitee’s right to indemnification under any provision of the Certificate
of Incorporation or Bylaws of the Company, under Florida law (or in the event
the Company reincorporates in another state, such other state’s law on or after
the effective date of such reincorporation), or under any other obligation
whatsoever of the Company to indemnify the Indemnitee.


9.           In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


10.           The provisions of this Agreement shall be severable in the event
that any of the provisions hereof are held by a court of competent jurisdiction
to be invalid, void or otherwise unenforceable, and the remaining provisions
shall remain enforceable to the fullest extent permitted by law.  Furthermore,
to the fullest extent permitted, the provisions of this Agreement shall be
construed so as to give effect to the intent manifested by any provision held
invalid, void or otherwise unenforceable.


11.           This Agreement shall be binding upon all successors and assigns of
the Company (including any transferee of all or substantially all of its assets
and any successor by merger, consolidation, or operation of law) and shall inure
to the benefit of the heirs, personal representatives and estate of the
Indemnitee.


12.           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument.
 
 
3

--------------------------------------------------------------------------------

 

13.           This Agreement shall be governed by and construed in accordance
with the laws of the state of Florida without reference to its conflicts of law
principles. The foregoing notwithstanding, in the event the Company
reincorporates in another state, on and after the effective date of such
reincorporation, this Agreement shall be governed by the laws of such state
without reference to such state’s conflicts of law principles.


[signature page follows]


 
4

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed and signed as
of the day and year first above written.



 
C2 GLOBAL TECHNOLOGIES INC.
     
By:
   
 
Name:
 
Title:
     
INDEMNITEE:
     
   
 
Name:

 
 
5

--------------------------------------------------------------------------------

 